Citation Nr: 0918414	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a May 1998 rating decision's denial of service 
connection for hearing loss was the product of clear and 
unmistakable error (CUE).

2.  Entitlement to an effective date earlier than May 21, 
2004, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Gerstner, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and TMW




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in January 2005 
and April 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  By the January 
2005 rating decision, the RO established service connection 
for bilateral hearing loss, effective May 21, 2004.  
Thereafter, by the April 2008 rating decision, the RO 
determined that the May 1998 rating decision's denial of 
service connection for hearing loss was not the product of 
CUE.

The Veteran provided testimony regarding his earlier 
effective date claim at a hearing before a Veterans Law Judge 
(VLJ) in January 2008.  He subsequently provided testimony 
regarding his CUE claim before a different VLJ in 
March 2009.  Transcripts from both hearings have been 
associated with the Veteran's VA claims folder.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was denied for bilateral hearing loss 
by the May 1998 rating decision.  The Veteran was informed of 
that decision, including his right to appeal, and did not 
appeal.

3.  The May 1998 rating decision's denial of service 
connection for bilateral hearing loss was consistent with the 
evidence then of record and the law in effect at that time.

4.  To the extent there was error in the May 1998 rating 
decision, the record does not reflect that had it not been 
made, it would have manifestly changed the outcome; it is not 
absolutely clear that a different result would have ensued.

5.  Following the May 1998 rating decision, the record does 
not reflect the Veteran submitted a formal or informal claim 
of service connection for hearing loss prior to May 21, 2004.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision's denial of service 
connection for hearing loss was not the product of CUE.  
38 C.F.R. §§ 3.104(a), 3.105(a) and 20.1103 (2008); Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

2.  The criteria for an effective date earlier than March 21, 
2004, for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 5103, 
513A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In this case, however, the United States Court of Appeals for 
Veterans Claims (Court) has held that neither the duty to 
notify nor the duty to assist provisions of the VCAA applies 
to claims of CUE in prior Board decisions or in prior rating 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

The Board further notes that the Veteran's earlier effective 
date claim is a disagreement with the initial effective date 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board also observes the Veteran was sent correspondence 
regarding his earlier effective date claim in August 2006 and 
January 2007, which, in pertinent part, included the specific 
information about the assignment of effective date(s) by VA 
as outlined by the Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, the Veteran was sent 
correspondence in June 2004 regarding his underlying claim of 
service connection for hearing loss which detailed VA's basic 
duties to assist and notify.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case with respect to his earlier effective 
date claim.  The Veteran has had the opportunity to present 
evidence and argument in support of this claim, to include at 
the January 2008 and March 2009 Board hearings.  Nothing 
reflects he has indicated the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, 
as a general rule, the adjudication of an earlier effective 
date case is based upon evidence already in the claims 
folder; the resolution of the claim depends upon when certain 
document(s) were either received by VA and/or promulgated to 
the Veteran.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  CUE

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1997 
and 2008).  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.  

The May 1998 rating decision denied the Veteran's claim of 
service connection for hearing loss, in essence, because 
there was no evidence of record which showed he had a hearing 
loss disability as defined by 38 C.F.R. § 3.385.  The Board 
notes that the definition of hearing loss contained in that 
regulation has not changed since the time of the May 1998 
rating decision.

The Veteran contends that the original denial of service 
connection for hearing loss by the May 1998 rating decision 
was the product of CUE.  He has criticized the fact he was 
not accorded a medical examination at that time regarding his 
case.  In addition, it was contended that the actual wording 
of the denial was misleading; that it indicated it was based 
on the results of audiometric testing which was not done.  
Further, it was contended that he did not actually receive a 
VA Form 4107 detailing his appellate rights at the time of 
the May 1998 denial.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding 
...will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 
"clear and unmistakable error," there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do 
not give rise to the need for revising the 
previous decision.  The words "clear and 
unmistakable error" are self-defining.  They 
are errors that are undebatable, so that it 
can be said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the time of 
the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

With respect to the contention the Veteran did not receive 
adequate notice of his appellate rights, the Board observes 
that a May 1998 notification letter was sent to the Veteran's 
address of record which, in pertinent part, noted that a VA 
Form 4107 was enclosed which explained his right to appeal.  
The Court has held that "there is a presumption of regularity 
which holds that government officials are presumed to have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear 
evidence to the contrary, VA is entitled to the benefit of 
this presumption.  Id.  Applying this presumption to the 
instant case, the Board must conclude that the May 1998 
notification letter included the VA Form 4107 which explained 
the Veteran's appellate rights.  Moreover, the letter itself 
noted the Veteran had the right to appeal that decision, and 
included a phone number to call if he had any questions.  
Thus, even if the VA Form 4107 was not actually part of the 
correspondence, the Veteran was notified of his right to 
appeal and how to obtain additional information if he had any 
questions, and it appears he chose not to do so.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

With respect to the Veteran's contention that he should have 
been accorded a VA examination regarding his hearing loss 
claim at the time of the May 1998 rating decision, the Court 
had held a violation in the duty to assist does not 
constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Moreover, the Court has indicated that an inadequate 
examination does not constitute CUE.  See Henry v. Derwinski, 
2 Vet. App. 88, 90 (1992) (An error made by a VA doctor who 
examines a veteran is "not administrative error during the 
adjudication process which would require the prior decision 
to be reversed or amended...").  

The Board also observes that the law in effect at the time of 
the May 1998 rating decision did not require an examination 
be provided in light of the evidence then of record.  At the 
time of that decision, claimants were required to submit 
evidence of a well-grounded claim.  A well-grounded claim was 
defined as a plausible claim that was meritorious on its own 
or capable of substantiation.  An allegation that a disorder 
was service-connected was not sufficient; the claimant must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court held that in 
order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Moreover, in the absence 
of evidence of a well-grounded claim, VA was under no duty to 
assist a claimant in the development of his or her claim.  
38 U.S.C.A. § 5107(a) (1991); Murphy, 1 Vet. App. at 81.

In this case, the evidence then of record consisted of the 
Veteran's service treatment records, as well as a record of 
VA outpatient treatment in January 1998.  This evidence did 
not show the Veteran had a hearing loss disability as defined 
by 38 C.F.R. § 3.385.  For example, his February 1946 
separation examination report found his hearing to be 15/15 
for both ears on whispered and spoken voice testing.  The 
January 1998 VA outpatient treatment record contained no 
reference to hearing loss.  Therefore, there was no medical 
evidence of a current disability at the time of the May 1998 
rating decision.  As such, the Veteran had not submitted 
evidence of a well-grounded claim, and, accordingly, VA was 
under no duty to assist in the development of the claim to 
include providing a medical examination.

The Veteran has also contended that the actual wording of the 
May 1998 rating decision was confusing, and lead him to 
believe there was actual audiometric testing on file which 
showed he did not satisfy the regulatory requirements for a 
hearing loss disability.  He testified that he had undergone 
a private audiological evaluation in 1994 which he assumed 
was of record.  Although a November 1994 private audiogram is 
currently of record, it appears that this evidence was 
received by VA in June 2004.  No such report was actually of 
record at the time of the May 1998 rating decision.  
Moreover, the rating decision listed the evidence considered 
at that time, and specifically stated it consisted solely of 
the service treatment records and the January 1998 VA 
outpatient records.  Given the fact that no such evidence was 
actually listed on the rating decision, it appears 
undebatable that no such evidence was actually considered at 
that time.

The Board observes that the Veteran testified that he 
attempted to submit his private audiology report at the time 
of his initial application, but a VA official refused to 
accept the evidence.  However, the record does not indicate 
any such action at the time of the May 1998 rating decision, 
nor did the Veteran allege any such violation at that time.  
The Board further notes that to find otherwise would be a 
violation of the presumption of regularity outlined above.

In addition, the Board notes that the actual VA Form 21-526 
(Veteran's Application for Compensation or Pension) did not 
identify any private medical treatment for hearing loss.  
Rather, the application listed the medical evidence as 
consisting of the service treatment records and VA medical 
records.  Simply put, there was nothing in the evidence then 
of record which indicates that there was such private medical 
records in existence.  Even if there were such notification, 
failure to obtain these records would be no more than a 
violation of the duty to assist, which, as already stated, 
does not constitute CUE.

The Board acknowledges that the November 1994 private 
audiological report does indicate the Veteran had a hearing 
loss disability at that time pursuant to 38 C.F.R. § 3.385.  
A June 1997 private audiogram also supports such a finding.  
However, the determination regarding CUE must be made based 
on the record and the law that existed at the time the 
decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell. at 314.  Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  In 
this case, the November 1994 and June 1997 private audiograms 
were not actually received by VA until June 2004.  The Board 
acknowledges that VA medical records which are in existence 
are constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
CUE, even though such evidence was not actually in the record 
assembled for appellate review.  See  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Nevertheless, no such presumption 
applies to private (i.e., non-VA) medical records such as the 
November 1994 audiology report.  Moreover, no VA medical 
records are on file which show the Veteran had a hearing loss 
disability prior to the results of a June 2004 VA audiology 
consult.

In short, the evidence of record at the time of the May 1998 
rating decision did not show the Veteran had a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Accordingly, the 
Board must find that the decision was consistent with the 
evidence then of record and the law in effect at that time.  
The Veteran has not identified, nor does the record otherwise 
reflect, error in the May 1998 rating decision such that had 
it not been made, it would have manifestly changed the 
outcome; it is not absolutely clear that a different result 
would have ensued.  Consequently, the Board concludes that 
the May 1998 rating decision was not the product of CUE, and 
the benefit sought on appeal with respect to this claim must 
be denied.




II.  Earlier Effective Date

In general, the law provides that the effective date for the 
grant of service connection for a disease or injury is the 
day following separation from active duty or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, however, service connection was denied for 
hearing loss by the May 1998 rating decision.  The record 
reflects the Veteran was informed of this decision, including 
his right to appeal, and he did not appeal.  Moreover, for 
the reasons detailed above, the Board has determined that 
decision was not the product of CUE.  Accordingly, that 
decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991 & 
West 2002); 38 C.F.R. § 20.1103 (1997 & 2008).  The effective 
date of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Accordingly, the Veteran is only entitled to an earlier 
effective date in this case if he filed an application to 
reopen his hearing loss claim prior to the current effective 
date of May 21, 2004.

The Board acknowledges that the provisions of 38 C.F.R. § 
3.157 commence with notation of the general rule that the 
effective date of compensation benefits will be the date of 
receipt of the claim or the date when entitlement arose, 
whichever is the later.  However, this regulation goes on to 
provide that, in pertinent part, receipt of clinical reports 
of examination or hospitalization may serve as informal 
claims "for increase or to reopen" where the claim is for an 
already service-connected condition.  The date of receipt of 
such clinical evidence may serve to form the basis for an 
earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
Veteran's appeal flows from the original grant of service 
connection, the provisions of 38 C.F.R. § 3.157 are not for 
application in the instant case.

In addition, the Board observes that while VA medical records 
are on file dated in 2003 which note complaints of hearing 
impairment, as stated in the adjudication of the Veteran's 
CUE claim, no VA medical records are on file which show a 
hearing loss disability as defined by 38 C.F.R. § 3.385 until 
a June 2004 VA audiology consult.  Although private 
audiograms are on file which show a hearing loss disability 
as early as 1994, this evidence was not actually received by 
VA until June 2004 as well.  In other words, there was no VA 
or private medical records on file which actually contained 
evidence of a current disability until after the current 
effective date of May 21, 2004.  Simply put, this evidence 
would not support assignment of an earlier effective date in 
this case.

With respect to the question of whether the Veteran filed an 
application to reopen prior to May 21, 2004, the VA 
administrative claims process recognizes formal and informal 
claims.  A formal claim is one that has been filed in the 
form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any 
communication or action, indicating an intent to apply for 
one or more benefits, under the laws administered by VA, from 
a claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

In this case, a thorough review of the evidence of record for 
the period from the May 1998 rating decision to the current 
May 21, 2004, effective date does not show VA received 
written communication from the Veteran indicating he was 
seeking, or intended to seek, service connection for his 
hearing loss.  Although the record reflects he contacted a 
Member of Congress regarding such a desire in 2003, no 
communication was received by VA from this Member or any 
other Member of Congress prior to May 21, 2004.  In fact, it 
was such a communication that is the basis for the current 
effective date.  The Board further notes that while the law 
provides Members of Congress may submit a claim on behalf of 
a veteran (38 C.F.R. § 3.155(a)), nothing in the law provides 
that contacting a Member of Congress actually initiates a 
claim with VA; under the law, a claim must actually be 
received by VA.  The Board also observes that VA is part of 
the Executive Branch of the Federal Government, while 
Congress is the Legislative Branch, an equal but separate 
branch of the Federal Government.

In short, following the May 1998 denial of service connection 
for hearing loss, nothing in the record reflects VA received 
an application to reopen prior to the current effective date 
of May 21, 2004.  Accordingly, the record does not support 
the assignment of an earlier effective date in this case, and 
the benefit sought on appeal must be denied.

	(CONTINUED ON NEXT PAGE)


ORDER

Inasmuch as the May 1998 rating decision's denial of service 
connection for hearing loss was not the product of CUE, the 
benefit sought on appeal is denied.

Entitlement to an effective date earlier than May 21, 2004, 
for the grant of service connection for bilateral hearing 
loss is denied.



			
	MICHELLE L. KANE	U.R. POWELL
	               Veterans Law Judge                                      
Veterans Law Judge
          Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


